 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDChico.DistrictCouncil of Carpenters,AFL'-CIOdidPolkBros.,Inc. Case 13-CB-10473 .26 April 1985 .DECISION AND ORDERB' CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 18 September 1984 Administrative LawJudge Michael O. Miller issued the attached deci-sion.The Respondent filed exceptionsand a sup-porting britf. The Charging Party fileda responsein opposition to the Respondent's exceptions, andtheGeneral Counsel filed cross-exceptions and asupporting brief.The Board has considered the decision and therecord in ligli\ of the exceptions and briefs and hasdecided to affrm the judge'srulings, findings, andconclusions' Mnd to adopt the recommendedOrder.ORDERThe National LaborRelations Board adopts therecommendedOsier of theadministrative lawjudge and orders thattheRespondent,ChicagoDistrict Council ofICarpenters, AFL-CIO, Chica-go, Illinois, its officers,agents, and representatives,shall take theactionet forth in the Order.'We agree withthe judge "hat the subcontracting clauses the Re-spondent insistedthat the Charging Party acceptare secondary in thrustand contraryto Sec 8(e) of the Act They exceedpermissible work pres-ervation or area standards prowslcns because they limit subcontracting topersonswho are coveredby a colective-bargaining agreement with theRespondentor observethe same benefits and employment conditions theRespondent'scontract provides.SeeCarpentersLocal 944 (Woelke &Romero),239 NLRB 241, 246-247 (1978),enfd 654 F2d 1301 (9th Cit.1981), affd inpart and remanded 45i U S 645(1982),Tri-State BuildingTrades Council (Stark Electric),262 NLRB 672, 674 (1982)DECISIONSTATEMENT OF THE CASE.MICHAEL O. MILLER, Administrative Law Judge. Thiscase was heard on March 29 'and 30, 1984, in Chicago,Illinois,based on an unfairlabor practice charge filed byPolk. Bros., Inc. (the Employer), -on December -27, 1983,and a complaint issued by the Regional Director forRegion 13 on January 9_1983,1983, as thereafteramended.The complaint alleges that Chicago District Council ofCarpenters,AFL-CIO (the Union) violated Section8(b)(3) of the National LaborRelationsAct by demand-ing as a conditionof consummatingany collective-bar-gaining agreementthat the Employeragree to inclusionof contract clauses which are prohibited by Section 8(e)of the Act.All parties were afforded full opportunity to appear, toexamine andcross-examinewitnesses,and to argueorally.Briefs,which have been carefully considered,were filed on behalf of all parties.-Based on theentire record," includingmy observationof the witnessesand theirdemeanor,Imake the follow-ing-FINDINGS OF FACT'I.-RESPONDENT'S BUSINESS AND THE UNION'S LABORsORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWThe complaintalleges,and the record establishes, thatthe Employer is engaged in the Chicago, Illinois metro-politan area in the operation of a chain of retail storesselling home furnishings, including large and small appli-ances, furniture, and carpeting at discount prices. Therecord furtherestablishesthat the Employerhas annualgross sales in- excess of $500,000 and purchases and re-ceives goods valued in excess of $50,000 directly frompoints outside the State of Illinois. Accordingly, I findand conclude that the Employer is an employer engagedin commercewithin themeaning ofSection 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEThe facts involved here are largely undisputed. Re-spondent sells carpeting at several of its 'retail stores andthe sale of that carpeting includes its installation. Formore than 20 years, the Employer has recognized Re-spondent Union as the representative of those of its em-ployees who are engaged in carpet laying. Through, May31, 1983, the Employer was bound to the terms of thearea agreement between Respondent Union and the Mid-AmericaRegionalBargainingAssociation.Includedwithin that agreement was the following:ARTICLE IIISUB-CONTRACTING3.1The parties hereto being in the ConstructionIndustry qualify under the provision of Section 8(e)of the National LaborRelationsAct, 1947 asamended.3.2EMPLOYER shall not contract or sub-con-tract any work coming within the jurisdictionalclaims of the UNION to any person, firm or corpo-rationnot covered by d CollectiveBargainingAgreement with the UNION, provided, however,that the provisions of this paragraph shall applyonly to the contracting and sub-contracting of workto be done at the site of construction, alteration,paintingor repair of a building, structure or otherwork.3.3 EMPLOYER, in recognition of the territorialand occupational jurisidiction of the UNION, shall'The joint motion by the General Counsel and the Charging Party tocorrect the record, unopposed by Respondent,isgranted275 NLRB No. 51 CARPENTERS CHICAGO COUNCIL (POLK BROS.)not subcontract of contract out ,jobsiteworkcoming within the jurisdiction of the CarpentersUnion nor utilize on the jobsite the services of anyother person, company or concern to -perform suchwork that does not observe the same wages, fringebenefits, hours and conditions of employment as en-joyed by the Employees covered by this Agree-ment.3.4Any EMPLOYER who sublets any of thework coming within the jurisdiction of Carpentersshall assumethe obligations of any sub-contractor tothe extent of Carpenter labor employed on workunder contract with the EMPLOYER for promptpayment of Employee's Wages; Health and Welfare,Pension and Apprentice Training Contributions, in-cluding'reasonable attorney fees incurred in enforc-ing the provisions hereof, provided the-sub-contrac-tor is not bonded as' provided for in Article XV'hereof: The UNION will, upon written request, fur-nish writtencertification to any EMPLOYER as towhether. a- sub-contractor is -adequately bonded in-cluding expiration date of bond, and that wages andpayments to Health and Welfare, Pension and.Ap-prentice Contributions are current. If the Employ-ees are withdrawn from any job in order to collectcontributions to the Carpenters Health and Welfare,Pension and Apprentice Training Program, the Em-ployees who are affected by-such stoppage of workshall be paid for lost time up to sixteen (16) hours,provided that,two (2) days notice of the intention toremove Employees from' the job is given to theEMPLOYER 'and the subcontractor by the UNIONby registered'mail.'3.5 If an EMPLOYER, bound by this Agreement,contracts or subcontracts any work covered by thisAgreement to be done' at- the job site of the con-'struction, alteration, , painting or repair of a bull-dling, structure or, other work to any person or pro-prietor who is not signatory to this Agreement, theEMPLOYER shall require such subcontractor to bebound by all the provisions of this Agreement, ortheEMPLOYERshallmaintaindaily records ofthe subcontractor's or the subcontractor's Employ-ees job site hours and be liable for payments to the'ChicagoDistrictCouncil of CarpentersWelfareFund, 'the_Chicago District Council of CarpentersPension Fund, and the Chicago District Council ofCarpentersApprentice and Trainee Program, as' provided in Articles XII, XIII, ` and XIV,-of thisAgreement.Union of its desire to terminate -the agreement upon itsMay 31-, 1983 expiration date, indicating, at least inferen-tially, that it wished to negotiate with the Union on itsown.Thereafter, the- Employer and the RespondentUnion met several times, both before and after the expi-ration of the area agreement. On September 27, 1983, theUnion presented the Employer's bargainers with the ad-dendum to the area agreement agreed to between theUnion and the Professional FloorInstallersAssociation.That addendum incorporated the terms and conditions of295the area agreement, including the above-quoted i ltmita-tions on subcontracting, and added a. requirement thatsubject employers would notify the Union of the nameand address of all subcontractors along with the nameand address of the job being performed Michael Crane,the Employer's vice president, specifically asked whetherthe Union was asking to be notified of each customer'sname and address whenever the Employer subcontractedcarpet installation and whether the Union was seekingcontributions to the Union's health and welfafe fund forallemployees of such subcontractors. Robert Newell,Respondent's,business representative, replied that it was.The Employer objected to the inclusion of these subcon-tracting clauses and Newell stated that all provisions ofthe area agreement, including those pertaining to subcon-tracting, had to be accepted. He could see no reason togive this employer any exemption from those provisions.The next and last meeting was held about October 11,1983. The Employer, specifically objected to the restric-tions on subcontracting and was -told` that the 'Unioncould not deviate from those provisions in the areaagreement because it had agreed to "most favored na-tion's clauses"with the other signatories. These provi-sionswere presented on a "take it or leave it proposi-tion." The Employer refused to discuss the inclusion ofsuch subcontracting limitations and the parties agreedthat if the Employer, would not agree to such provisionstherewould be no point in continuing further negotia-tions.It is clear, from the testimony and: the statementsof Respondent's counsel on the,record and in its brief,that the Union was insisting upon the above-quoted arti-cle as a condition of agreement.The General Counsel contends, and the Union doesnot appear to seriously contest, that the above-quotedsubcontracting clauses are violative of Section 8(e) of theAct unless the Employer comes within the first provisoto Section,8(e) as "anemployer in the construction in-dustry" and the 'agreement relates "to the contracting orsubcontracting of work to.lie done a-t the site of the con-struction, alteration, painting, or repair of a building,structure or other work . . . .2 I agree with the GeneralCounsel's basically uncontested contention. As applied toany employer who is not in the construction industry,the Union's proposed subcontracting article in both its"union .signatory" language as found in article 3.2 and itsoverbroad "union standards" language of article 3.3, vio-lates Section 8(e). SeeCarpenters Local 944 (Woelke -&Romero),239 NLRB 241,(1978) (union signatory clause);2 Sec 8(e), to the extent applicable-herein, provides(e) It shall be an'unfair labor practice for any labor organizationand any employer to enter into any contract or agreement, express;,or implied, whereby such employer ceases or refrains or agrees tocease or refrain from. handling, using, selling, transporting or other-wise dealing in any of the products of any other employer, or tocease doing business with any othei person; and any contract oragreement entered into heretofore or hereafter. containing ,such anagreement shall be.tto.such extent unenforceable and voidProvided,That nothing in this subsection (e) shall apply to an agreement be-tween a labor organization and an employer in the construction in-dustry-relating-to the contracting or subcontracting of work to bedone at the site of;the;construction,-alteration, painting, or.repair ofa building,structure, or other work 296DECISIONS OF NATIONALLABOR RELATIONS BOARDTri-State Building & Trades Council (Stark Electric), 262NLRB 673 (1982) (union standards clause).Thus, the question presented here is whether the Em-ployer is an employer in the construction industry. If tt isnot, then the Union's, insistence upon inclusion of aclause violative of Section 8(e) constitutes a breach ofthe Union's bargaining obligation under Section 8(b)(3).Lithographers,130 NLRB 985 (1961), enfd. in pertinentpart 301 F 2d 20 (5th Cir. 1962)-The first proviso to Section 8(e), by its express lan-guage and as interpreted, exempts from the Act's prohi-bitions clauses such as those'involved here when foundin agreements, between a labor organization and "an 'em-ployer in the construction industry" pertaining "to thecontracting or subcontracting of work to be done at thesite of the construction, alteration, painting, or repair ofa building, structure or other work * . . . ."NationalWoodwork Mr`s. Assn. D. NLRB,386 U.S 612 (1967);Op-eratingEngineersLocal 12 (Acco Construction), 204NLRB 742 (1973). The burden of establishing that theemployers who would be signatory to the contract are.engaged in the construction industry rests on the Re-spondent Union.Teamsters Local 83 (Various Employers),243 NLRB 328 (1979);'Painters Local 1247 (Indio Paint),156 NLRB 951 (1966).3 In the instant case, I cannot findthat Respondent Union has sustained this burdenThe record establishes that in excess of 99 percent ofthe Employer's carpet sales are to the ultimate consum-ers, owners, and occupants of homes, condominiums, andapartmentsOf these sales, a similar percentage is re-placement carpeting to be installed in already occupiedpremises. The Employer's few sales to commercial cus-tomers are neither specifically-solicited by advertisementnor bid upon by the Employer; they result from pur-chases being made in response to its retail advertising.The Employer's nine carpet installers alternate betweenworking in the warehouse where they cut carpet strip-ping and cut and wrap carpeting and padding and "thefield"where they install the carpeting in the customers'dwellings (or occasionally their offices). In laying thiscarpeting, the installers remove the existing carpet, ifany, sometimes scraping up the adhesive used to holdcarpeting to the floor. They affix the carpet strips tohold wall-to-wall carpeting and sometimes apply new ad-hesive where that is the method of installation, and theyinstall the new carpeting, putting down padding, trim-ming, seaming, and stretchingWhile carpet installationmay, on occasion, necessitate the removal of moulding atthe base of the wall, or the cutting of doors, the Employ-er's installers do not perform any of this work. Neitherdo the installers put down new flooring under the carpetor repair faulty flooring. The customer arranges for thatwork to be done by others or does it himselfPolk subcontracts more than half of its carpet installa-tions.4 It is, however, only that work which Polk's exist-3Although these were cases involving Sec 8(1), the principleremainsthe same4 It is these subcontracts, particularly those to nonunion shops, whichRespondent openly seeks to preventing employees cannot handle within their regular.5-day,40-hour week which is subcontracted The Employerdoes not act as a subcontractor installing carpeting soldby any other retailer Neither does it sell or install othertypes of flooring materials such as parquet flooring, as-phalt tile, or linoleum. Its employees do not usually per-form their duties while craftsmen from the buildingtrades are present at the premises.-The foregoing description of its business, I believe,does not bring the Employer within the construction in-dustry as that industry has been defined in Board law InPainters Local 1247 (Indio Paint),156 NLRB 951 at 959(1966), the Board adopted the following definition-of theconstruction industry: .Within these various definitions, whether technical,common, or, legal, substantial consensus seems-clear.Each formulation with respect to the so-calledbuilding and construction concept subsumesthe pro-visionof labor whereby materials and constituent partsmay be combined on the building siteto form, make,or build a structure: These various factors,,, there-fore, define the statutory "building and constructionindustry" with which we are concerned.See alsoTeamsters Local 83,infra.The Board inIndioPaintwent on to conclude that "when business enter-prisesdevote their facilities, time, effort, and funds prin-cipally to contract construction,whether as generalbuilding contractors, heavy construction contractors, orspecial trade contractors-within the meaning of theseterms . . . they should be considered primarily engagedin `building and construction industry' work " In thatcase, unlikethe instantsituation,the Employer derivednearly two-thirds ofitsbusinessfrom special trade con-tract work for general contractors who were engaged inresidentialand commercial construction. That work wasdone pursuant to subcontract awards made by generalcontractors on competitive bids. Moreover, the employerin thatcase, unlikehere, was involved in the installationof both hard and soft floor coverings, built and installedcounters, frequently had its employees working on job-sitestogether with craftsmen from the building trades,and possessed a contractor's license Similarly instructivewith respect to whether the Employer is engaged in theconstruction industry isLos Angeles Building TradesCouncil (Donald Shaver),239NLRB 264, 269 (1978),affd. 635 F 2d 859 (D.C. Cir 1980), where the Boardstated that the construction industry proviso to Section8(e) was:[D]esigned to accommodate the unique situation inthe construction industry where contractors andsubcontractorsare inclose relationship on the job-site, employment is sporadic in nature, and employ-ers need a ready supply of skilled employees andadvance information concerning labor costs.That isnot the situation here.Both the General Counsel and Respondent rely on theStandard IndustrialClassificationManual(SIC) preparedby theStatisticalPolicyDivisionof the Executive Officeof thePresident,Office ofManagement and Budget, CARPENTERS -CHICAGO COUNCIL (POLK BROS)2971972 edition, to support their-contrary positions with re-spect to the inclusion of carpet installation within theconstruction industry. Thus, Respondent cites SIC MajorGroup 17-Construction-Special Trade Contractors anditssubsection, Industry Number 1752 Therein, specialtrade contractors are defined as those who..may work on subcontract from the generalcontractor, performing only part of the work cov-ered by a general contract, or they may work -di-rectly for the owner Special trade contractors forthe most part perform their work at the site of con-struction, although they also may have shops wherethey perform work incidental to' the site jobSpecifically,with respect to "Floor Laying and OtherFloor Work, Not Elsewhere Classified," this category in-cludes within the construction industry-Special trade contractors primarily engaged inlaying, scraping, and furnishing parquet and otherhardwood flooring. This industry includes the in-stallationof asphalt tile, linoleum, and resilientflooring.Thereunder is listed "carpet laying or removal service-contractors."The Employer involved hereisnota contractor andthe foregoing description, I find, is less characteristic ofthe Employer's business than SIC Retail Trade, MajorGroup 57-Furniture; Home Furnishing, and EquipmentStoresThere, this group is defined as including:[R]etail stores selling goods used for furnishing thehome, such as furniture, floor coverings, drapery,glass, and chinaware, domestic stoves, refrigerators,and other household electrical and gas appliancesIt further specifies, in defining industry No. 5713, "FloorCovering Stores"Establishments primarily engaged in the retailsale of floor coverings and related products. Estab-lishments included in this industry, which may mci-dently perform installation, are to be distinguishedfrom contractors primarily engaged in installingfloor coverings which are classified in Industry1752.Carpet Stores-RetailRug Stores-RetailFinally, I note that the second part of the 8(e) provisolimits the applicability of that section to contracts cover-ing work to be performed at construction jobsites Theplain and simple meaning of these words would seem toexclude the installation or replacement of carpeting in aconsumer's already constructed and occupied dwelling(or office)Accordingly, I must conclude that the carpetinstalla-tion operations of this Employer do not fall within theconstruction industry proviso to Section 8(e).5 I there-5Having so concluded, I need not reach the question, argued by theGeneral Counsel, as to whether or not article 3 4 of the Union's proposedagreement "contains a self-help provision which removes the provisionsfore conclude that Respondent's' insistence. on the inclu-sion of subcontracting, restrictions prohibited by Section8(e) of the, Act violates its bargaining obligation underSection 8(b)(3).CONCLUSIONS OF LAW1.Respondent is the collective-bargaining representa-tive of the carpet installers employed by Polk Bros., Inc ,an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act2.Polk Bros., Inc. is not an employer engaged-in.theconstruction industry3.By. conditioning the, consummation of any collec-tive-bargaining agreement between it and Polk Bros.,Inc. upon the Employer's agreement to contract provi-sionswhich are prohibited by Section 8(e) of the Act,Respondent has failed and refused to bargain in goodfaithwith that Employer in violation of Section 8(b)(3)of the Act3.The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the-meaning ofSection 2(2), (6), and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(b)(3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative active designed to effectuatethe policies of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Chicago District Council of Carpen-ters,AFL-CIO, its officers, agents, and representatives,shall1.Cease and desist from(a)Conditioning the consummation of any collective-bargaining agreement with Polk Bros, Inc. upon the in-clusion of provisions violative of Section 8(e) of the Act.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act2.Take the following affirmative active which is nec-essary to effectuate the policies of the Act(a) Post in conspicuous places at its office and meetingplaces frequented by its members and employees it repre-sents, including all places where notices to members andsuch employess are customarily posted, signed copies ofthe attached notice marked ',Appendix. 117 Copies of thein issue from the proviso exemptions " SeeOperating Engineers Local 12(Griffith Co).243 NLRB 1121, 1124 (1979)6 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesrIf this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-Continued 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDnotice, on forms provided by the Regional Director forRegion 13, after being signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter. Reasonable steps shall be taken by theRespondent to insure that the notices are not altered, de-faced, or covered by any other material.(b) Additionally, Respondent shall sign and mail to theRegional Director of Region 13 sufficient copies of thenotice for forwarding to Polk Bros., Inc., for posting bythat Employer, if willing, in all locations where noticesto its carpet installer employees are customarily posted.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, it has beenfound that we violated the National -Labor RelationsAct, as amended, and we have been ordered to post andabide by this notice.WE WILL NOT condition the consummation of any col-lective-bargaining agreement with Polk Bros., Inc. uponthat employer's agreement to contract terms which vio-late Section 8(e) of the National Labor Relations Act.WE WILL NOT in any like or related manner restrain orcoerce employees in the exercise of the rights guaranteedthem by Section 7 of the Act.tionalLabor RelationsBoard" shall read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "CHICAGO DISTRICT COUNCIL OF CARPEN-TERS,AFL-CIO